Citation Nr: 0526990	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-26 973	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for back pain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for asthma.



ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel





INTRODUCTION

The veteran had active service from February 1998 to May 
2002.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.    

The claim of entitlement to an initial evaluation in excess 
of 10 percent for back pain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to her claim of entitlement to an initial 
evaluation in excess of 10 percent for asthma.

2.  The veteran's asthma causes mild obstructive pulmonary 
impairment that is well controlled by the occasional use of 
bronchodilators. 

3.  The veteran's asthma does not necessitate daily 
inhalational or oral bronchodilator therapy or inhalational 
anti-inflammatory medication, and on pulmonary tests, it 
resulted in normal FEV-1 and DLCO and FEV-1/FVC of 72 to 77 
percent. 

4.  The veteran's asthma is not so exceptional or unusual 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.




CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for asthma have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6602 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information and evidence needed to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO provided the veteran with 
notice of the VCAA in March 2003, prior to the initial 
decision on the claim in September 2003.  This notice 
referred to the veteran's claim for service connection for 
asthma, rather than a claim for a higher initial evaluation 
for that disability.  However, a claim for such an evaluation 
is considered a downstream element of an original service 
connection claim and VA need not provide the veteran 
additional notice of the information and evidence necessary 
to substantiate such a claim.  See VAOGCPREC 8-2003.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, in the March 2003 VCAA letter, the RO 
acknowledged the veteran's service connection claim and 
informed him of the evidence needed to substantiate that 
claim.  The RO also informed the veteran of VA's duty to 
assist and indicated that it was developing his claim 
pursuant to that duty.  The RO specifically requested the 
veteran to identify or send directly to VA any information 
and evidence he wanted VA to consider in support of his 
claim.  The RO explained that it would make reasonable 
efforts to help the veteran get evidence necessary to support 
his claim, provided he identified the sources of that 
evidence, but that ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO identified the evidence it had already 
requested in support of the veteran's claim and the evidence 
the veteran still needed to submit.  The RO advised the 
veteran to sign the enclosed forms authorizing the release of 
his medical records if he wished VA to obtain those records 
on his behalf. 
 
Moreover, in a rating decision dated September 2003 and a 
statement of the case issued in May 2004, the RO informed the 
veteran of the reasons for which it had denied his claim, 
identified the evidence it had considered in doing so and the 
evidence still needed to substantiate that claim, and 
furnished the veteran the provisions pertinent to that claim, 
including those governing VA's duties to notify and assist 
and those governing ratings of asthma.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

With regard to the duty to assist, the RO made reasonable 
efforts to identify relevant records to be obtained in 
support of the veteran's claim.  38 U.S.C.A.
§ 5103A(a), (b), (c) (West 2002).  However, the veteran did 
not identify any such records.  The RO also conducted medical 
inquiry in an effort to substantiate this claim by affording 
the veteran a VA examination, during which an examiner 
addressed the severity of the veteran's asthma.  For these 
reasons, the Board concludes that VA has fulfilled its duty 
to assist the veteran in this case.

Analysis of Claim

The veteran contends that the 10 percent evaluation initially 
assigned her asthma does not accurately reflect the severity 
of her asthma symptomatology.  She asserts that, although she 
underwent an examination of her asthma at a VA facility, the 
report of that examination should not be relied upon in 
deciding her claim.  She posits that, prior to the 
examination, she was not told to refrain from using her 
asthma medication and that because she took such medication, 
the results of testing were skewed.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  38 C.F.R. 
§ 4.7 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. at 58.  Instead, where a veteran appeals 
the initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the RO has evaluated the veteran's asthma as 10 
percent disabling pursuant to Diagnostic Code (DC) 6602.  
Under that code, a 10 percent evaluation is assignable for 
bronchial asthma with FEV-1 of 71- to 80-percent predicted, 
or; FEV-1/FVC of 71 to 80 percent, or; intermittent 
inhalational or oral bronchodilator therapy.  A 30 percent 
evaluation is assignable for bronchial asthma with FEV-1 of 
56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  A 60 
percent evaluation is assignable for bronchial asthma with 
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent evaluation is assignable for 
FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 
40 percent, or; more than one attack per week with episodes 
of respiratory failure, or; requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, DC 6602 (2004).

Based on these criteria and the evidence noted below, the 
Board finds that the veteran's asthma disability picture does 
not more nearly approximate the criteria for an initial 
evaluation in excess of 10 percent.  

During service, in February 2000, the veteran sought 
treatment for respiratory complaints.  An examiner diagnosed 
bronchitis with bronchospasm and prescribed the veteran, in 
part, Albuterol with spacer.  Later that month, a physician 
noted that the veteran's breathing and bronchitis had 
improved.  Thereafter, the veteran occasionally complained of 
breathing difficulties, examiners noted dyspnea after 
exertion and wheezing, diagnosed asthma, characterized the 
asthma as mild, indicated that it hindered the veteran's 
ability to exercise, and prescribed Aerobid and Albuterol 
inhalers and Intal, all on an as needed basis, including 
prior to exercise.  In August 2001, the veteran experienced 
an episode of exercise-induced asthma, which necessitated 
transport to an emergency room via ambulance.  A physician 
treated the veteran with a bronchodilator, which resolved the 
veteran's breathing difficulties, and diagnosed an asthma 
exacerbation.  The veteran experienced similar episodes, but 
which did not necessitate visits to an emergency room, in 
October 2001 and November 2001.  A pulmonary function test 
conducted in November 2001 showed FEV-1 of 112 percent 
predicted and FEV-1/FVC of 92 percent predicted.  The 
physician who evaluated the results of this test noted that 
they were normal.  During a separation examination conducted 
in April 2002, the veteran reported a history of asthma.  The 
examiner referred to the previously noted test results.  Two 
days later, during another medical evaluation, the veteran 
indicated that she was still using the aforementioned 
medications and had no concerns with regard to her asthma.  

Since discharge, the veteran has undergone a VA examination 
of her asthma, but she has not reported any post-service 
private or VA treatment for that condition.  During the VA 
examination conducted in June 2003, she reported that she 
first experienced respiratory problems in 2000.  She had just 
completed training exercises and passed out, was then taken 
to an emergency room, treated with Albuterol and discharged 
home.  Thereafter, she allegedly continued to experience 
episodes of shortness of breath, primarily following 
exercise, and a physician diagnosed asthma.  She indicated 
that she was able to relieve these episodes by using 
Albuterol and has not since needed to return to the emergency 
room.  She noted that, at the time of the examination, she 
was on Aerobid and Albuterol inhalers, the latter to be used 
as occasion arose, and an Intal inhaler maintenance dose.  
The examiner also noted that she had been unemployed since 
March 2003, at which time she was fired due to lack of 
experience.  

The examiner noted a respiratory rate of 20, symmetrical 
expansion on inspiration of chest, and clear lungs to 
auscultation with no rales, rhonchi or wheezing.  Based on 
those findings and a pulmonary function test, which showed 
normal FVC, FEV-1 and DLCO and FEV-1/FVC of 72 (pre) and 
77(post) percent, the examiner diagnosed bronchial asthma 
with mild obstructive pulmonary impairment, controllable with 
bronchodilators, as occasion required.  

The above evidence establishes that the veteran's asthma 
causes mild obstructive pulmonary impairment that is well 
controlled by the occasional use of bronchodilators.  It does 
not necessitate daily inhalational or oral bronchodilator 
therapy or inhalational anti-inflammatory medication, and on 
pulmonary tests, it resulted in normal FEV-1 and DLCO and 
FEV-1/FVC of 72 to 77 percent.  Asthma of this severity more 
nearly approximates the criteria for a 10 percent evaluation 
under DC 6602.  

The Board acknowledges the veteran's assertion that she was 
tested while on medication for asthma and that if she had not 
used such medication, testing would have revealed more severe 
asthma symptoms.  However, DC 6602 and the rating schedule in 
general clearly contemplate the use of medication in 
determining the severity of a service-connected disability.  
Evaluations are to be based on the level of impairment caused 
by a disability while engaging in daily activities, including 
employment, and if a claimant uses medication to control such 
a disability while engaging in such activities, that fact is 
necessarily contemplated in determining how the disability 
impairs a claimant's daily ability to function.  If a 
claimant were to undergo an evaluation while not using 
medication that she typically uses, the results of such an 
evaluation would be skewed and would not accurately represent 
the level of impairment caused by a disability on a daily 
basis.  Rather, the results would only show the level of 
impairment caused by the disability on the day of the 
examination.

Concerning this, the Board notes that the revisions made in 
1996 to the rating criteria for evaluating respiratory 
disorders provide for the evaluation of many of the 
respiratory disorders under the schedule, at least in part, 
based on the results of pulmonary function tests (PFTs).  The 
examining physician is required to obtain PFTs where the 
criteria call for them but need not interpret the results 
since the criteria themselves contain the actual figures that 
warrant various evaluations.

The PFTs must be conducted post-drug or post-medication or 
post-inhalation therapy because it is the post-drug or 
post-therapy results that are considered for rating purposes.  
When the final rule was published in the Federal Register 
amending the criteria for rating diseases of the respiratory 
system, one commentator recommended that the VA specify that 
pulmonary function be tested before therapy in order to 
reflect ordinary conditions of life.  The VA noted that the 
American Lung Association and the American Thoracic Society 
Component Committee on Disability Criteria recommended 
testing for pulmonary function after optimum therapy.  The 
results of such tests reflect the best possible functioning 
of an individual and are the figures used as the standard 
basis of comparison of pulmonary function.  Using this 
standard testing method assures consistent evaluations.  
Therefore, it is important that the PFT report state whether 
the findings reported were pre- or post-drug or inhalation 
therapy.  See 61 Fed. Reg. 46727 (Sept. 5. 1996).

In exceptional cases, a higher initial evaluation is 
available on an extraschedular basis.  In this case, however, 
there is no indication that the schedular criteria are 
inadequate to evaluate the veteran's asthma.  The veteran 
does not assert, and the evidence does not establish, that 
this disability causes marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluations).  
The veteran has indicated that she was fired from her last 
job due to a lack of experience.  The veteran also does not 
assert, and the evidence also does not establish that the 
veteran's asthma necessitates frequent periods of 
hospitalization.  The veteran has reported no post-service 
treatment, inpatient or outpatient, for her asthma and has 
indicated that she has not returned to the emergency room 
since 2001.  In light of the foregoing, the Board finds that 
the veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2004).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition and the veteran may be awarded a higher initial 
evaluation in the future should her asthma disability picture 
change.  See 38 C.F.R. § 4.1.  At present, however, a 10 
percent evaluation is the most appropriate assigned this 
disability given the medical evidence of record.

The Board concludes that the criteria for an initial 
evaluation in excess of 10 percent for asthma have not been 
met.  In reaching this decision, the Board considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability 
has on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  The Board also considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there is not an approximate balance of positive and negative 
evidence of record with regard to this claim, reasonable 
doubt could not be resolved in the veteran's favor.  Rather, 
as the preponderance of the evidence is against the claim, it 
must be denied.  


ORDER

An initial evaluation in excess of 10 percent for asthma is 
denied.


REMAND

The veteran alleges that she is entitled to an initial 
evaluation in excess of 10 percent for her service-connected 
back disability.  Additional action is necessary before the 
Board can decide this claim.

First, as previously indicated, the VCAA, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004), are applicable to the 
veteran's appeal.  The VCAA provides that VA must notify a 
claimant of the information needed to substantiate his claim 
and assist him in obtaining and fully developing all of the 
evidence relevant to that claim.  With regard to the 
veteran's claim for a higher initial evaluation for a back 
disability, VA has not yet satisfied its duty to assist the 
veteran.  

For instance, there appears to be relevant evidence that is 
outstanding and needs to be secured.  In a notice of 
disagreement received in December 2003, the veteran referred 
to back treatment rendered by a chiropractor at Scott Air 
Force Base in Illinois.  The veteran did not specify whether 
the treatment was rendered in service or after service.  
Regardless, records of this treatment are not in the claims 
file.  Inasmuch as they are pertinent to the claim being 
remanded, an attempt should be made to secure them on remand.  
First, however, AMC should contact the veteran and ask her to 
identify in writing and with more specificity all sources of 
any pertinent outstanding treatment records, including their 
names, addresses, and dates of treatment. 

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, an  examination of the veteran's back is necessary.  

The RO afforded the veteran such an examination in June 2003, 
but the report of that examination is inadequate for rating 
purposes.  As the veteran has alleged, it reflects that, at 
the time of the examination, the veteran was six months 
pregnant.  Therein, the examiner notes the results of range 
of motion testing, which the veteran asserts are inaccurate.  
She points out that, given her condition, she would not have 
been able to flex to the extent noted in the report.  
Certainly the veteran's pregnant state would have interfered 
with the testing to some degree, such that the results noted 
in the report are only partially probative.  They offer no 
guidance with regard to motion loss prior to, and after, the 
veteran's pregnancy.  

The veteran also asserts that she typically wears a back 
brace due to her back disability, but that on the date of the 
examination, her pregnant state precluded her from doing so.  
As well, she claims that the chiropractor who rendered back 
treatment prior to the VA examination told her that she had 
scoliosis, but that the VA examiner did not order x-rays to 
confirm this fact.  The Board agrees that such 
x-rays are necessary to ensure that the examiner renders an 
accurate diagnosis and that the Board evaluates the veteran's 
back disability under the most appropriate DC.   

This case is REMANDED for the following action:
1.  AMC should contact the veteran and 
request her to provide the complete 
names, addresses and dates of treatment 
of all health care professionals, VA and 
non-VA, who have evaluated her back, 
including during service, and whose 
records are not already in the claims 
file.  AMC should specifically seek 
information regarding the veteran's 
treatment by David Ward, a chiropractor, 
at Scott Air Force Base in Illinois.

2.  After securing any necessary 
authorizations for the release of the 
veteran's treatment records, AMC should 
request, obtain and associate with the 
claims file the actual clinical records, 
consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent treatment records or 
evaluation reports from all identified 
health care providers.  Such providers 
should include Dr. Ward.  

3.  AMC should afford the veteran a VA 
examination of his back.  AMC should 
forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests, including x-rays, are performed, 
the examiner should:

a) diagnose any back disorder shown 
to exist;

b) identify the nature, frequency, 
severity and duration of all 
manifestations of the veteran's back 
disability, including the degrees of 
lost active and passive spine 
flexion and extension; 

c) specifically indicate whether the 
veteran has ankylosis of the lumbar 
spine, and if so, describe the 
nature of that ankylosis; 

d) provide range of motion findings 
for the thoracolumbar spine segments 
in terms of forward flexion, 
extension, left and right lateral 
flexion and left and right lateral 
rotation; and state whether the 
thoracolumbar spinal segment 
manifests muscle spasm or guarding 
severe enough to result in an 
abnormal gait; or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

e) identify any evidence of 
neuropathy or other nerve 
involvement due to the back 
disability, to include reflex 
changes and/or muscle spasm; 

f) if appropriate, identify any 
functional impairment of the lower 
extremities due to disc disease, and 
assess the frequency and duration of 
any attacks of such disease, to 
specifically include an assessment 
of any incapacitating episodes of 
disc disease necessitating bed rest 
prescribed by a physician during a 
12-month period; 

g) describe the impact of the 
veteran's back disability on her 
daily activities and employability; 
and 

h) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  AMC should then readjudicate the 
veteran's claim of entitlement to an 
initial evaluation in excess of 10 percent 
for back pain based on a consideration of 
all of the evidence of record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, AMC should 
provide the veteran a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless she 
receives further notice.  She does, however, have the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


